UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 99-11174
                         Summary Calender



                        In The Matter Of:

                        ALPHONSO SOLOMON,

                              Debtor.
                       ____________________


               ALPHONSO SOLOMON; JANET M. SOLOMON,

                           Appellants,

                                V.

                       ROBERT MILBANK, JR.,

                            Appellee.


           Appeal from the United States District Court
      for the Northern District of Texas -- Dallas Division

                        No. 3:98-CV-1033-P

                          June 23, 2000
Before SMITH, BARKSDALE and PARKER, Circuit Judges.

PER CURIAM:1

     Appellants, Chapter 7 debtors, appeal the district court’s

affirmance of the bankruptcy court’s grant of summary judgment in


     1
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
favor of appellee Robert Milbank, Jr., the Solomons’ Chapter 7

trustee.    Appellants, unsatisfied with the performance of their

trustee, brought suit against him asserting 19 causes of action

sounding in negligence, gross negligence and breach of fiduciary

duty.    Appellants sought recovery in the amount of $2 million.

     On appeal before the district court, Appellants asserted 24

points of error, generally arguing that the bankruptcy court

erred (1) by denying them the opportunity to conduct discovery,

(2) by failing to strike Appellee’s motion for summary judgment,

(3) by finding that Appellee had satisfied his burden on numerous

aspects of the motion, (4) and by making improper factual

determinations.

     Before us, Appellants put forth eight points of error, all

issues that received thorough consideration by the bankruptcy and

district courts.    Upon due consideration of the submissions of

the parties and the augmented record, we find no reversible

error.    Accordingly, we AFFIRM.




                                    -2-